            IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

ANTHONY REGELIO GRIEGO,

     Petitioner,

v.                                          Case No. 3:17cv66-LC/CAS

JULIE L. JONES, Secretary,
Florida Department of Corrections,

Respondent.
                                        /

                                 ORDER

     This cause comes before the Court on the Report and

Recommendation of the Magistrate Judge (ECF No. 42) dated December

3, 2018, recommending that the Respondent’s motion to dismiss (ECF No.

38) the amended petition filed pursuant to 28 U.S.C. § 2254 (ECF No. 7) as

unexhausted be denied. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections. No objections have been filed.

     Having considered the Report and Recommendation, I have

determined that it should be adopted.

     Accordingly, it is now ORDERED as follows:
                                                                    Page 2 of 2


      1. The Report and Recommendation, ECF No. 42, is adopted and

incorporated by reference in this order.

      2. The Respondent’s motion to dismiss, ECF No. 38, is DENIED.

      3. The Respondent must file an answer to the amended § 2254

petition within thirty (30) days, on or before 6 February 2019.

      4. The Petitioner Anthony Regelio Griego may file a reply within 30

days after service of the answer.

      5. The case is remanded to the magistrate judge for further

proceedings.

      DONE AND ORDERED on this 3rd day of January, 2019.



                                    s/ L.A. Collier
                                    LACEY A. COLLIER
                                    Senior United States District Judge




      Case No. 3:17cv66-LC/CAS
